$
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method comprising: operating, by a computing device, a heat pump that uses a ground loop to perform heating or cooling in a site; during the operating of the heat pump over a time period: measuring, by the computing device, a first series of measurements of a ground loop water flow rate by a ground loop thermal resistance value is calculated for the heat pump based on the first measurement, the second measurement, and the third measurement”.
Regarding Claim 14, the claim recites “A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for: operating a heat pump that uses a ground loop to perform heating or cooling in a site; during the operating of the heat pump over a time period: measuring a first series of measurements of a ground loop water flow rate by the heat pump; measuring a second series of measurements of a ground loop fluid temperature for the heat pump; measuring a third series of measurements of a local soil or deep earth temperature; and outputting the first measurement, the second measurement, and the third measurement, wherein a ground loop thermal resistance value is calculated for the heat pump based on the first measurement, the second measurement, and the third measurement”.
calculating a ground loop thermal resistance value for the heat pump based on the first series of measurements, the second series of measurements, and the third series of measurements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations. 	
 “a ground loop thermal resistance value is calculated for the heat pump based on the first measurement, the second measurement, and the third measurement” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0020] and [0021]). 
In claim 14, the steps of “a ground loop thermal resistance value is calculated for the heat pump based on the first measurement, the second measurement, and the third measurement” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0020] and [0021]).
In claim 15, the steps of “calculating a ground loop thermal resistance value for the heat pump based on the first series of measurements, the second series of measurements, and the third series of measurements” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0020] and [0021]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: operating, by a computing device, a heat pump that uses a ground loop to perform heating or cooling in a site; during the operating of the heat pump over a time period: measuring, by the computing device, 
The preamble in Claim 1, “A method comprising: operating, by a computing device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “operating, a heat pump that uses a ground loop to perform heating or cooling in a site; during the operating of the heat pump over a time period” is an insignificant extra-solution activity to the judicial exception and does not qualified for a meaningful limitation. The additional element “measuring, by the computing device, a first series of measurements of a ground loop water flow rate by the heat pump; measuring, by the computing device, a second series of measurements of a ground loop fluid temperature for the heat pump; measuring, by the computing device, a third series of measurements of a local soil or deep earth temperature; and outputting, by the computing device, the first measurement, the second measurement, and the third measurement” are not qualified for meaningful limitations because they represent mere 
In Claim 14: operating a heat pump that uses a ground loop to perform heating or cooling in a site; during the operating of the heat pump over a time period: measuring a first series of measurements of a ground loop water flow rate by the heat pump; measuring a second series of measurements of a ground loop fluid temperature for the heat pump; measuring a third series of measurements of a local soil or deep earth temperature; and outputting the first measurement, the second measurement, and the third measurement.
The preamble in Claim 14, “A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element 
In Claim 15: receiving, a first series of measurements of a ground loop water flow rate by a heat pump that uses a ground loop to perform heating or cooling in a site; receiving, by the computing device, a second 
The preamble in Claim 15, “A method comprising: by a computing device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “receiving, a first series of measurements of a ground loop water flow rate by a heat pump that uses a ground loop to perform heating or cooling in a site; receiving, by the computing device, a second series of measurements of a ground loop fluid temperature for the heat pump; receiving, by the computing device, a third series of measurements of a local soil or deep earth temperature” are not qualified for meaningful limitations because they represent mere data gathering steps and only adds insignificant extra-solution activities to the judicial exception. In addition, a generic computing device is generally recited and therefore, not qualified as a particular machine. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

nd Printing August 2011, Author: Charles Remund”, Oklahoma State University, hereinafter “Remund”, page 22 [01], page 82 [82].
For example, measuring a ground loop water flow rate by the heat pump, a ground loop fluid temperature for the heat pump, and a local soil or deep earth temperature, and outputting the measurements is disclosed by “Kidwell US 20110238362”, [0417], [0510], [0362], [0455], [0535]; and “Remund”, page 15 [01], page 26 [07], page 12 [04], page 22 [01], page 24 [02].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-13 and 16-20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 8-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Kidwell US 20110238362”, in view of “Ground Source Heat Pump Residential and Light Commercial: Design and Installation Guide”, 2nd Printing August 2011, Author: Charles Remund”, Oklahoma State University, hereinafter “Remund”. The NPL is in IDS.
As to claim 1, Kidwell teaches “A method comprising: operating, by a computing 
device (“computer 22”, [0203]), a heat pump that uses a ground loop to perform heating or cooling in a site ([0003] teaches “methods of and apparatus for measuring the energy conversion performance of ground heat exchangers (GHES) and ground loop heat exchangers (GLHE) installed in deep Earth environments”; [0006]; [0458] teaches “the geothermal heat pump installation instructions, building heating and cooling load requirements”; [0462]; [0332]); during the operating of the heat pump over a time period: measuring, by the computing device, a first series of measurements of a ground loop water flow rate by the heat pump ([0479] teaches “For geothermal heat pump systems employing “variable” speed water pumps … determine the value of ground loop water pump speed (i.e. volume flow rate) at any instant in time”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … mass flow rates of each ground heat exchanger”; [0455]); measuring, by the computing device, a second series of measurements of a ground loop fluid temperature for the heat pump ([0210] teaches “determining the input and output specific enthalpy values of water hin, and hout using measured water temperatures”; [0417] teaches “determine  the ground loop design parameter N ... analyzing the empirically-generated… entering source water temperature (EST), leaving source water temperature (LST)”;  [0510]); measuring, by the computing device, a third series of measurements of a local soil or deep earth temperature ([0417] teaches “and determining the maximum heat transfer rate (HTR)… supporting with the deep Earth environment at deep Earth temperature Tde”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … the deep Earth temperature, Tde” ; [0112]); and outputting, by the computing device, the first measurement, the second measurement, and the third measurement, wherein for the [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … mass flow rates of each ground heat exchanger, and to detect … the deep Earth temperature, Tde”; [0462] teaches ”the geothermal heat pump has been properly sized for the heating and cooling load, and  … several basic measurements should be monitored; [0417]; [0062] teaches “LCD display panel … displaying sensed data and calculated performance figures for the system being monitored”; [0484]; Figures 9A1, 11A, 11B; [0462] teaches “several basic measurements should be monitored”; i.e., Kidwell’s system measures and records ground loop water flow rates, water temperatures, and deep earth temperatures, and the measurements are displayed as shown in Figure  9A1).”
	Kidwell does not explicitly teach “a ground loop thermal resistance value is calculated“.
Remund teaches “a ground loop thermal resistance value is calculated (Chapter 
5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01])”
It would have been obvious to one of ordinary skill in the art before the


As to claim 2, the combination of Kidwell and Remund teaches the claimed 
limitations as discussed in Claim 1.
	Kidwell teaches “the ground loop thermal value, a heat of extraction of the heat pump ([0377] teaches “extract heat energy … the geothermal heat pump system”); [0013]), a length of the ground loop ([0018] teaches “ground heat exchanger (i.e.
borehole) … its length”; [0361]), the local soil or deep earth temperature ([0045] teaches “measuring and creating records of deep Earth temperature”; [0036]), and an average of the ground loop fluid temperature for the heat pump ([0417] teaches “entering source water temperature (EST), leaving source water temperature (LST), average temperature”; [0176]; i.e., an average of the ground loop fluid temperature can be easily calculated by adding an entering source water temperature (EST) and a leaving source water temperature (LST), and dividing the result by numerical number two).”
 	Kidwell does not explicitly teach “a ground loop thermal resistance value is calculated“.
Remund teaches “a ground loop thermal resistance value is calculated (Chapter 
5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01])”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kidwell in view of Remund, calculating a ground loop thermal resistance value using a heat of extraction of the heat pump, a length of the ground loop, the local soil or deep earth temperature, and an average of the ground loop fluid temperature for the heat pump so that an efficient use of ground source heat pumps can be developed and utilized.

As to claim 3, the combination of Kidwell and Remund teaches the claimed 

	Kidwell teaches “the heat of extraction is calculated based on the ground loop fluid flow rate from the first series of measurements ([0479] teaches “For geothermal heat pump systems employing “variable” speed water pumps … determine the value of ground loop water pump speed (i.e. volume flow rate) at any instant in time”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … mass flow rates of each ground heat exchanger”; [0421] teaches “determine the maximum volumetric flow rate Vglhe (max) that must flow through the GLHE subsystem constructed from N number of GHEs installed at the ground loop test site, so that the resulting GLHE subsystem is capable of supporting the maximum
thermal load Qgte (max) required by the geothermal system; [0426]), a first ground loop fluid temperature to enter the heat pump from the second series of measurements, and a second ground loop fluid temperature to leave the heat pump from the second series of measurements ([0377] teaches “extract heat energy … the geothermal heat pump system”; [0210] teaches “determining the input and output specific enthalpy values of water hin, and hout using measured water temperatures”; 
[0417] teaches “determining the maximum heat transfer rate (HTR) … entering source water temperature (EST), leaving source water temperature (LST) … volumetric flow rate”; i.e., Kidwell’s system in Figure 16 shows that the second series of measurement of entering water temperature (Tin) enters the first loop of GSHP from GHE, and a second ground loop water temperature also leaves from the second series of measurements (Tin)).”

As to claim 4, the combination of Kidwell and Remund teaches the claimed 
limitations as discussed in Claim 3.
Kidwell teaches “the first ground loop fluid temperature to enter a the heat 
pump is a minimum ground loop fluid temperature to enter the heat pump ([0175] teaches “minimum entering water temperature (EWT) into the GHE”; [0309] teaches “the engineer simply determines the minimum and maximum limits on inlet water temperature into the GHE installation”; Figure 17; i.e., an engineer can determine the minimum water temperature (Tin) to enter the first ground loop (GHE-1) as shown in Figure 17), and the second ground loop fluid temperature to leave a heat pump is a minimum ground loop fluid temperature to leave the heat pump ([0175] teaches “minimum … leaving water temperature (LWT) from the GHE”; [0309] teaches “the engineer simply determines the minimum and maximum limits on inlet water temperature into the GHE installation”; Figure 17; i.e., an engineer can determine the minimum water temperature (Tout) to leave the second ground loop (GHE-2) as shown in Figure 17).”

As to claim 5, the combination of Kidwell and Remund teaches the claimed 

Kidwell teaches “the minimum ground loop fluid temperature to enter the heat 
pump is while the heat pump is operating under peak heating or cooling conditions ([0013] teaches “heating and cooling loads … peak heating and cooling demands … minimum … heat pump entering fluid temperatures”), and the minimum ground loop fluid temperature to leave the heat pump is while the heat pump is operating under peak heating or cooling conditions ([0013] teaches “heating and cooling loads … peak heating and cooling demands … minimum”; [0175] teaches “minimum … leaving water temperature (LWT) from the GHE”).”

As to claim 6, the combination of Kidwell and Remund teaches the claimed 
limitations as discussed in Claim 3.
	Kidwell teaches “the heat of extraction of the heat pump is further calculated based on a density of the ground loop fluid and a specific heat of the ground loop fluid ([0377] teaches “extract heat energy … the geothermal heat pump system”); [0013]; [0426]; i.e., the heat extraction of the heat pump can be calculated by using equations of Q‘glhe (max), V‘glhe (max) heat, and Tglhe,out (max) as described in paragraph [0426] in Kidwell, where Q‘glhe (max) is a net heat transfer rate of ground loop heat exchanger, V‘glhe (max) is a maximum volumetric flow rate of ground loop heat exchange, Tglhe,out (max) is a maximum leaving water temperature from ground loop heat exchange, and ρ is a density of water (ground loop fluid)).”
	
As to claim 8, the combination of Kidwell and Remund teaches the claimed 
limitations as discussed in Claim 1.
	Kidwell teaches “an average ground loop fluid temperature for the heat pump is calculated based on the second series of measurements of the ground loop fluid temperature ([0417] teaches “entering source water temperature (EST), leaving source water temperature (LST), average temperature”; [0176]; i.e., an average of the ground loop fluid temperature can be easily calculated by adding an entering source water temperature (EST) and a leaving source water temperature (LST), and dividing the result by numerical number two).”
 	Kidwell does not explicitly teach “calculate the ground loop thermal resistance value“.
Remund teaches “average ground loop fluid temperature (Chapter 5, Page 6, [02] 
teaches “the average circulating fluid temperature”), and calculate the ground loop thermal resistance value (Chapter 5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01])”.
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kidwell in view of Remund, so that an average ground loop fluid temperature for the heat pump can be calculated using a ground loop fluid temperature, and the average ground loop fluid temperature can be used to calculate the ground loop thermal resistance value. Remund discloses average ground loop fluid temperature, and calculation of the ground loop thermal resistance value. By combining Kidwell and Remund, a person with ordinary skill in the art would be able to calculate the ground loop thermal resistance value using the average ground loop fluid temperature, and as a result, an efficient use of ground source heat pumps can be developed and utilized.

As to claim 9, the combination of Kidwell and Remund teaches the claimed
limitations as discussed in Claim 8.
	Kidwell teaches “average ground loop fluid temperature, and a first ground loop fluid temperature to enter the heat pump and a second ground loop fluid temperature to leave the heat pump ([0427] teaches “inlet temperature into the GLHE … the outlet water temperature on the secondary side of the”; [0417] teaches “entering source water temperature (EST), leaving source water temperature (LST), average temperature”; [0176]; i.e., an average of the ground loop fluid temperature can be easily calculated by adding an entering source water temperature (EST) and a leaving source water temperature (LST), and dividing the result by numerical number two).”

As to claim 14, Kidwell teaches “A non-transitory computer-readable storage 
medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for ([0062] teaches “a programmed microprocessor, a system bus; a memory architecture including RAM, FLASH ROM and hard-disc”; [0203] teaches “computer 22 (i.e. system controller) can be realized by a programmed microprocessor having system and I/O buses”; [0303] teaches “conventional software tools and techniques”); operating a heat pump that uses a ground loop to perform heating or cooling in a site ([0003] teaches “methods of and apparatus for measuring the energy conversion performance of ground heat exchangers (GHES) and ground loop heat exchangers (GLHE) installed in deep Earth environments”; [0006]; [0458] teaches “the geothermal heat pump installation instructions, building heating and cooling load requirements”; [0462]; [0332]); during the operating of the heat pump over a time period: measuring a first series of measurements of a ground loop water flow rate by the heat pump ([0479] teaches “For geothermal heat pump systems employing “variable” speed water pumps … determine the value of ground loop water pump speed (i.e. volume flow rate) at any instant in time”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … mass flow rates of each ground heat exchanger”; [0455]); measuring a second series of measurements of a ground loop fluid temperature for the heat pump ([0210] teaches “determining the input and output specific enthalpy values of water hin, and hout using measured water temperatures”; [0417] teaches “determine  the ground loop design parameter N ... analyzing the empirically-generated… entering source water temperature (EST), leaving source water temperature (LST)”;  [0510]); measuring a third series of measurements of a local soil or deep earth temperature ([0417] teaches “and determining the maximum heat transfer rate (HTR)… supporting with the deep Earth environment at deep Earth temperature Tde”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … the deep Earth temperature, Tde” ; [0112]); and outputting the first measurement, the second measurement, and the third measurement, the first measurement, the second measurement, and the third measurement ([0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … mass flow rates of each ground heat exchanger, and to detect … the deep Earth temperature, Tde”; [0462] teaches ”the geothermal heat pump has been properly sized for the heating and cooling load, and  … several basic measurements should be monitored; [0417]; [0062] teaches “LCD display panel … displaying sensed data and calculated performance figures for the system being monitored”; [0484]; Figures 9A1, 11A, 11B; [0462] teaches “several basic measurements should be monitored”; i.e., Kidwell’s system measures and records ground loop water flow rates, water temperatures, and deep earth temperatures, and the measurements are displayed as shown in Figure  9A1).”
	Kidwell does not explicitly teach “a ground loop thermal resistance value is calculated for the heat pump based on the first measurement, the second measurement, and the third measurement“.
Remund teaches “a ground loop thermal resistance value is calculated for the
heat pump based on the first measurement, the second measurement, and the third measurement (Chapter 5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01]; Chapter 5, Page 29, [01] teaches “Borehole thermal resistance (RB) is a measure of the resistance to heat transfer between the circulating fluid inside the pipe and the borehole wall”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kidwell in view of Remund, so that a ground loop thermal resistance value is calculated based on measurements values of  a ground loop water flow rate by a heat pump, a ground loop fluid 

As to claim 15, Kidwell teaches “A method comprising: receiving, by a computing 
device (“computer 22”, [0203]), a first series of measurements of a ground loop water flow rate by a heat pump that uses a ground loop to perform heating or cooling in a site ([0479] teaches “For geothermal heat pump systems employing “variable” speed water pumps … determine the value of ground loop water pump speed (i.e. volume flow rate) at any instant in time”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … mass flow rates of each ground heat exchanger”; [0455]; [0458] teaches “the geothermal heat pump installation instructions, building heating and cooling load requirements”; [0003]); receiving, by the computing device, a second series of measurements of a ground loop fluid temperature for the heat pump ([0210] teaches “determining the input and output specific enthalpy values of water hin, and hout using measured water temperatures”; [0417] teaches “determine  the ground loop design parameter N ... analyzing the empirically-generated… entering source water temperature (EST), leaving source water temperature (LST)”;  [0510]); receiving, by the computing device, a third series of measurements of a local soil or deep earth temperature ([0417] teaches “and determining the maximum heat transfer rate (HTR)… supporting with the deep Earth environment at deep Earth temperature Tde”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … the deep Earth temperature, Tde” ; [0112]; [0462] teaches “several basic measurements should be monitored”; i.e., Figure  9A1 shows Kidwell’s system measures and records ground loop water flow rates, water temperatures, and deep earth temperatures, and the measurements).”
	Kidwell does not explicitly teach “calculating a ground loop thermal resistance value for the heat pump “.
Remund teaches “calculating a ground loop thermal resistance value for the heat 
pump (Chapter 5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01])”
It would have been obvious to one of ordinary skill in the art before the


As to claim 16, the combination of Kidwell and Remund teaches the claimed 
limitations as discussed in Claim 15.
	Kidwell teaches “the ground loop thermal value, and a heat of extraction of the heat pump ([0377] teaches “extract heat energy … the geothermal heat pump system”); [0013]), a length of the ground loop ([0018] teaches “ground heat exchanger (i.e. borehole) … its length”; [0361]), the local soil or deep earth temperature ([0045] teaches “measuring and creating records of deep Earth temperature”; [0036]), and an average of the ground loop fluid temperature for the heat pump ([0417] teaches “entering source water temperature (EST), leaving source water temperature (LST), average temperature”; [0176]; i.e., an average of the ground loop fluid temperature can be easily calculated by adding an entering source water temperature (EST) and a leaving source water temperature (LST), and dividing the result by numerical number two).”
 	Kidwell does not explicitly teach “calculating the ground loop thermal resistance value “.
Remund teaches “calculating the ground loop thermal resistance value (Chapter 
5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01])”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kidwell in view of Remund, calculating a ground loop thermal resistance value using a heat of extraction of the heat pump, a length of the ground loop, the local soil or deep earth temperature, and an average of the ground loop fluid temperature for the heat pump so that an efficient use of ground source heat pumps can be developed and utilized.

As to claim 17, the combination of Kidwell and Remund teaches the claimed 

	Kidwell teaches “the heat of extraction is calculated based on the ground loop fluid flow rate from the first series of measurements ([0479] teaches “For geothermal heat pump systems employing “variable” speed water pumps … determine the value of ground loop water pump speed (i.e. volume flow rate) at any instant in time”; [0510] teaches “the ground loop water pumping … continuously monitoring, logging and recording … mass flow rates of each ground heat exchanger”; [0421] teaches “determine the maximum volumetric flow rate Vglhe (max) that must flow through the GLHE subsystem constructed from N number of GHEs installed at the ground loop test site, so that the resulting GLHE subsystem is capable of supporting the maximum
thermal load Qgte (max) required by the geothermal system; [0426]), a first ground loop fluid temperature to enter the heat pump from the second series of measurements, and a second ground loop fluid temperature to leave the heat pump from the second series of measurements ([0377] teaches “extract heat energy … the geothermal heat pump system”; [0210] teaches “determining the input and output specific enthalpy values of water hin, and hout using measured water temperatures”; [0417] teaches “determining the maximum heat transfer rate (HTR) … entering source water temperature (EST), leaving source water temperature (LST) … volumetric flow rate”; i.e., Kidwell’s system in Figure 16 shows that the second series of measurement of entering water temperature (Tin) enters the first loop of GSHP from GHE, and a second ground loop water temperature also leaves from the second series of measurements (Tin)).”

As to claim 18, the combination of Kidwell and Remund teaches the claimed 
limitations as discussed in Claim 3.
Kidwell also teaches “Kidwell teaches “the first ground loop fluid temperature to 
enter a the heat pump is a minimum ground loop fluid temperature to enter the heat pump ([0175] teaches “minimum entering water temperature (EWT) into the GHE”; [0309] teaches “the engineer simply determines the minimum and maximum limits on inlet water temperature into the GHE installation”; Figure 17; i.e., an engineer can determine the minimum water temperature (Tin) to enter the first ground loop (GHE-1) as shown in Figure 17), and the second ground loop fluid temperature to leave a heat pump is a minimum ground loop fluid temperature to leave the heat pump ([0175] teaches “minimum … leaving water temperature (LWT) from the GHE”; [0309] teaches “the engineer simply determines the minimum and maximum limits on inlet water temperature into the GHE installation”; Figure 17; i.e., an engineer can determine the minimum water temperature (Tout) to leave the second ground loop (GHE-2) as shown in Figure 17).”

As to claim 19, the combination of Kidwell and Remund teaches the claimed

	Kidwell teaches “receiving measurements from one or more heat pumps while the one or more heat pumps are in operation using one or more ground loops ([0003] teaches “measuring the energy conversion performance of ground heat exchangers (GHES) and ground loop heat exchangers (GLHE) installed in deep Earth environments”; [0006]; [0458] teaches “the geothermal heat pump installation instructions, building heating and cooling load requirements”; [0332]; [0462] teaches “the geothermal heat pump … for the heating and cooling load …  several basic measurements should be monitored … to insure that the geothermal heat pump is operating under load conditions”); calculating one or more ground loop thermal values based on the one or more distances ([0514], Figure 18B, #STEP 7).”
 	Kidwell does not explicitly teach “calculating one or more ground loop thermal resistance value for the one or more heat pumps”.
Remund teaches “one or more ground loop thermal resistance value for the one 
or more heat pumps (Chapter 5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01]).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 20, the combination of Kidwell and Remund teaches the claimed
limitations as discussed in Claim 19.
	Kidwell teaches “receiving a first measurement of a heat of extraction of a heat pump that uses a ground loop to perform heating or cooling ([0003] teaches “measuring the energy conversion performance of ground heat exchangers (GHES) and ground loop heat exchangers (GLHE) installed in deep Earth environments”; [0458]; [0462] teaches “the geothermal heat pump … for the heating and cooling load …  several basic measurements should be monitored … to insure that the geothermal heat pump is operating under load conditions”); receiving a second measurement of an installed ground loop exchanger length for the heat pump ([0196] teaches “a closed-loop concentric-tube (i.e. coaxial-flow) type ground heat exchanger, installed in a bore
hole drilled in the deep Earth environment ... the borehole length may vary”; [0462] teaches “several basic measurements should be monitored”); receiving a third measurement of a local soil or deep earth temperature ([0417] teaches “determine  the ground loop design parameter N ... analyzing the empirically-generated… deep Earth temperature Tde”); receiving a fourth measurement of an average ground loop fluid [0417] teaches “determine  the ground loop design parameter N ... analyzing the empirically-generated… entering source water temperature (EST), leaving source water temperature (LST)”; [0462] teaches “several basic measurements should be monitored”).”
 	Kidwell does not explicitly teach “a ground loop thermal resistance value for the heat pump”.
Remund teaches “a ground loop thermal resistance value for the heat pump 
(Chapter 5, Page 28, [02] teaches “The ground thermal resistance (RG) in Eq.'s 5.1 and 5.3 accounts for the thermal conductivity of the soil or rock (KG) surrounding the borehole and the radial nature of heat transfer into and out of the borehole during heat pump operation in heating or cooling. RG is calculated using Eq. 5.5 for steady-state heat transfer”; Chapter 5, Page 78, [01]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kidwell in view of Remund, calculating a ground loop thermal resistance value using mulpible measurements so that an efficient use of ground source heat pumps can be developed and utilized.

Conclusion
Claims 7, and 10-13 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.

	“Hoffman US 20120080163” teaches “A subterranean continuous loop heat exchanger is disclosed having a borehole including an entrance at a first end and an
exit at a second end and a conduit for a fluid. A direction of fluid flow relative to the borehole is unidirectional, and a major length of the borehole is non-horizontal. Also disclosed are methods of constructing a subterranean continuous loop heat exchanger having at least one continuous borehole and a method of regulating a temperature in a structure with a system that includes the subterranean continuous loop heat exchanger”.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                 

/TARUN SINHA/Primary Examiner, Art Unit 2863